


Exhibit 10.12


Amendment to the Employment Agreement, dated April 6, 2015, between Tribune
Media Company and Chandler Bigelow


AMENDMENT (the “Amendment”) dated as of April 6, 2015, to the Letter Agreement
(the “Agreement”), dated as of November, 20, 2013, between Tribune Media Company
(the “Company”), and Chandler Bigelow (“Executive”).
WHEREAS, the Company and Executive desire to amend certain matters in the
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto agree as set forth
below:
1.The following shall be inserted as Section 9(c) (and each successive
subsection and references to any such subsection shall be renumbered
accordingly):


Change in Control Termination. If a Change in Control shall occur following the
date hereof and, within the one year period immediately following the Change in
Control, your employment is terminated by the Company without Cause (other than
due to death or Disability) or by you for Good Reason, all unvested Options,
RSUs and PSUs then held by you shall automatically vest in full upon the
effective date of your termination of employment.
2.The following shall be inserted in alphabetical order in Section 9(d) (and
each successive subsection and references to any such subsection shall be
renumbered accordingly):


“Change in Control” shall be deemed to occur upon: (a) the acquisition, through
a transaction or series of transactions (other than through a public offering of
the Company’s common stock under the Securities Act of 1933, as amended (the
“Securities Act”) or similar law or regulation governing the offering and sale
of securities in a jurisdiction other than the United States), by any person or
entity of beneficial ownership (as defined in Rule 13d-3 promulgated under
Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), “Beneficial Ownership”) of more than 50% (on a fully diluted basis) of
either (A) the then-outstanding shares of common stock of the Company taking
into account as outstanding for this purpose such common stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such common stock (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”); (b) the
date upon which individuals who, during any consecutive 24-month period,
constitute the board of directors of the Company (the “Board” and, such
individuals, the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided, that any person becoming a director
subsequent to the date hereof whose election or nomination for election was
approved by a vote of at least two thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be deemed an Incumbent Director; provided
further, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest,
as such terms are used in Rule 14a-12 of Regulation 14A promulgated under the
Exchange Act, with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person or
entity other than the Board shall be deemed an Incumbent Director; or (c) the
consummation of a reorganization, recapitalization, merger, amalgamation,
consolidation, statutory share exchange, or




--------------------------------------------------------------------------------




similar form of corporate transaction involving the Company (a “Business
Combination”), or sale, transfer, or other disposition of all or substantially
all of the business or assets of the Company to third party purchaser that is
not an affiliate of the Company (a “Sale”), that in each case requires the
approval of the Company’s stockholders (whether for such Business Combination or
Sale or the issuance of securities in such Business Combination or Sale), unless
immediately following such Business Combination or Sale, (A) 50% or more of the
total voting power of (x) the entity resulting from such Business Combination or
the entity that has acquired all or substantially all of the business or assets
of the Company in a Sale (in either case, the “Surviving Company”), or (y) if
applicable, the ultimate parent entity that directly or indirectly has
Beneficial Ownership of sufficient voting securities eligible to elect a
majority of the board of directors (or the analogous governing body) of the
Surviving Company (the “Parent Company”), is represented by the Outstanding
Company Voting Securities that were outstanding immediately prior to such
Business Combination or Sale (or, if applicable, is represented by shares into
which the Outstanding Company Voting Securities were converted or exchanged
pursuant to such Business Combination or Sale), and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
the Outstanding Company Voting Securities among the holders thereof immediately
prior to the Business Combination or Sale, and (B) no person or entity is or
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company).
3.The definition of “Good Reason” in Section 9(d) of the Agreement shall be
deleted and replaced in its entirety with the following:


“Good Reason” means, without your prior written consent, one or more of the
following events: (a) a reduction in the Base Salary or a reduction in the
Target Bonus below the minimum amount set forth in Section 4; (b) a material
diminution or adverse change in your duties, authority, responsibilities, or
positions; (c) the requirement that you be based at a location in excess of 50
miles from your then-current principal place of employment, except for required
travel on the Company's business to an extent substantially consistent with your
position or (d) in the case of a Change in Control that is either a Business
Combination in which the Company is not the Surviving Company or a Sale, the
failure of the Surviving Company to assume this Agreement; provided, however,
that prior to resigning for Good Reason, you shall give written notice to the
Company of the facts and circumstances claimed to provide a basis for such
resignation not more than thirty (30) days following your knowledge of such
facts and circumstances, and the Company shall have thirty (30) days after
receipt of such notice to cure such facts and circumstances (and if so cured,
then you shall not be permitted to resign with Good Reason in respect thereof).
Any resignation with Good Reason shall be communicated to the Company by written
notice, which shall include your date of termination of employment (which,
except as set forth in the preceding sentence, shall be a date at least ten (10)
days after delivery of such notice and the expiration of such cure period and
not later than 60 days thereafter). If a Change in Control shall occur and,
within the one (1) year immediately following the Change in Control, you are not
serving as the chief strategy officer of the Company, the Surviving Company or
Parent Company, your good faith determination that any of the items described in
clause (b) above has occurred shall be presumed to be correct, unless refuted by
clear and convincing evidence to the contrary. For the avoidance of doubt, in no
event shall the mere occurrence of a Change in Control, the disposition of one
or more divisions or business units of the Company or the Company ceasing to be
a public company, absent any further impact on you, be deemed to constitute Good
Reason.
4.Except as amended hereby, the Agreement shall remain in full force and effect.
After giving effect to this Amendment, each reference in the Agreement to “this
Agreement,” “hereof,” “hereunder,” “herein,” “hereby” or words of like import
referring to the Agreement shall refer to the Agreement, as amended by this
Amendment.




--------------------------------------------------------------------------------






5.This Amendment shall be governed by and construed in accordance with the laws
of the State of Illinois, regardless of the application of rules of conflict of
law that would apply the laws of any other jurisdiction. This Amendment may be
executed in any number of counterparts (including via facsimile and electronic
transmission), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


[Remainder of page intentionally left blank.]






    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first written above.
                        
TRIBUNE MEDIA COMPANY


                            


By: /s/ Melanie Hughes
Name: Melanie Hughes
Title: Executive Vice President - Human Resources






EXECUTIVE




                            
/s/ Chandler Bigelow_________________________
Name: Chandler Bigelow




